Citation Nr: 1700630	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  14-29 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for lumbar spine disability.

2. Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.N.





ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to March 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2016, the Veteran testified at a Board hearing in Washington, D.C. before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right and left knee disabilities are etiologically related to service.






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right and left knee disabilities are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim of service connection for bilateral knee disability.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disability

The Veteran asserts that his diagnosed bilateral knee osteoarthritis is directly related to his duties as a crew chief mechanic during his twenty-year career in the U.S. Air Force.  Based on a review of the record, the Board finds that service connection for bilateral knee disability is warranted.

1. Factual Background

The service treatment records (STRs) show that in February 1959 the Veteran struck his knee and complained of persistent pain.  In addition, the Veteran's existing DD-214 shows that his primary specialty title was Aircrew Egress System Repair Technician.  The Board notes that none of the Veteran's examinations of record, from his January 1954 enlistment examination to his November 1973 separation examination, show reports of abnormal lower extremities or a "trick" or locked knee.  The Veteran did report swollen or painful joints, cramps in his legs and arthritis during his separation examination.

The Veteran underwent a VA examination in June 2014.  The examiner diagnosed the Veteran with a resolved meniscal tear with a date of diagnosis of 2000, and arthritis with a date of diagnosis of 2014.  The examiner also noted a medical history of a left knee condition caused by a fall that occurred in 1990.  The Veteran underwent a meniscectomy at that time.  An imaging study revealed spurring of the tibial spines and a trace of chondrocalcinosis bilaterally.  Surgical staples were seen in the medial to the right knee with medial joint compartment narrowing.  Minimal medial joint compartment narrowing was found pertaining to the left knee.  The physician noted a small area of lucent flattening of the medial condyle of the distal femur on the right that may have represented mild changes of osteochondritis dissecans.  Minimal spurring at the articular margins of the patellae was noted bilaterally, but greater on the right.  The examiner opined that the Veteran's bilateral knee disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  This determination was based on a lack of evidence of knee problems requiring management in service.  This determination was also based on the development of bilateral knee arthritis and a history of right knee meniscal injury after service.

In an August 2014 VA Form 9, Substantive Appeal, the Veteran asserted that his knee conditions existed during service and continued to worsen after service.  

During an August 2016 Board hearing, the Veteran testified that his in-service duties as a crew chief required heavy labor including dragging fuel hoses, hanging equipment weighing well over 200 pounds onto aircraft, moving and mounting heavy tires, removing and installing engines, and loading ammunition including bombs.  The Veteran further testified that he was stationed in Udorn, Thailand and began working special operations in Cambodia and Laos as an advisor.  As a result, the Veteran asserted he worked "black operations" and that no medical evidence was kept during this time period.  In addition, the Veteran testified that his bilateral knee pain began around 1982 and progressed to surgery for a torn meniscus around 1986.  He also testified that he had knee pains during service that was treated with Aspirin and Tylenol.

In a September 2016 letter, the Veteran's private treating physician opined that the Veteran's diagnosed bilateral osteoarthritis was "related and likely caused by the considerable stress to his knees while serving in the United States Air Force as an aircraft mechanic."  The physician based this opinion on the Veteran's duties as a crew chief aircraft mechanic for twenty-years that required "significant lifting, bending, kneeling, and climbing activities which provided significant weight bearing stress to the knees."

2. Legal Analysis

In consideration of the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral knee disability.  

It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, a bilateral knee disability, and therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Specifically, the June 2014 VA examiner diagnosed the Veteran with resolved meniscal tear and bilateral knee arthritis, and the September 2016 private treating physician provided a diagnosis of bilateral knee osteoarthritis.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.  

The STRs show that the Veteran struck his left knee and complained of continual pain.  The Veteran also testified that he had knee pains during service that were treated with Aspirin and Tylenol.  The Board also notes that during his separation examination the Veteran reported swollen or painful joints, cramps in his legs and arthritis.  While the separation examination noted normal lower extremities and the Veteran denied a "trick" or locked knee, that is not dispositive of the inquiry as to whether any current diagnoses are related to service.  In this regard, the Board notes that the Veteran is competent to report that he suffered knee pains that were treated by pain medication during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge).  In addition, both the Veteran and his treating physician have asserted that the cause of his bilateral knee disability was his duty as an aircraft mechanic over a twenty-year career that involved heavy lifting and twisting.  Thus, the Board finds that in-service incidents have been adequately identified.  Therefore, the remaining Shedden inquiry is whether there is a causal connection between the claimed in-service disease or injury and the current disability.  

The Board notes that there are two conflicting medical opinions of record.  While the June 2014 VA examiner found the Veteran's bilateral knee disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness," the September 2016 private treating physician opined that the Veteran's current knee disability was "related and likely caused by the considerable stress to his knees while serving in the United States Air Force as an aircraft mechanic."  Both opinions were based on a review of the entire record including consideration of the Veteran's twenty-year career as an aircraft mechanic.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds both medical opinions by the June 2014 VA examiner and the September 2016 private treating physician to be of probative value.  Both are consistent with the evidence in the claims file in their own way, and both provided clear, logical rationales supporting the underlying conclusion reached.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As such, the Board finds the evidence is at least in relative equipoise with regard to a causal connection between the claimed in-service disease or injury and the current disability.  Thus, the claim must be granted with resolution of reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral knee disability is granted.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that in regards to the Veteran's lumbar spine disability, his STRs show reports of trauma and reports of pain.  A March 1954 STR noted that the Veteran reported pain in his lumbar back for the past year which had recurred since entry into service.  The Veteran was prescribed a strap and hot soaks.  Another March 1954 STR noted the Veteran injured his back due to a "slip out."  A July 1956 STR noted a low back strain with muscle spasms of the right paravertebral area.  An August 1966 STR noted an acute low back strain.  

In December 1970, the Veteran was involved in a mini-bike accident when he hit some snow causing him to fall and resulting in trauma to his coccyx.  An X-ray revealed no fracture to the coccyx and the Veteran was diagnosed with a back strain.  A follow-up STR noted that the Veteran complained of muscle spasms in his mid-back and decreased range of motion (ROM).  The physician diagnosed the Veteran with right and left paraspinal muscle spasms.  A January 1971 STR noted that the Veteran still complained of back pain relating to his mini-bike accident.  The Veteran was diagnosed with a severely bruised coccyx.  Thereafter, in April 1971 the Veteran received a physical profile due to back muscle spasm secondary to the trauma caused by his December 1970 accident.  Radiograph examination the following month revealed no significant abnormalities of the lumbar spine and coccyx and the Veteran was diagnosed with mild to moderate tenderness over his lumbosacral spine.  A November 1973 separation examination noted normal lower extremities and spine and the Veteran reported swollen or painful joints and arthritis.  He denied any recurrent back pain.

An August 2006 private medical record noted that the Veteran fell off a ladder and came down on his back.  He was unable to get up and was seen and evaluated in an emergency room.  X-rays did not reveal any fracture and the Veteran reported a lot of muscle stiffness and discomfort.  He was diagnosed with a lower back contusion.  A November 2007 private medical record noted a past history of spinal stenosis and degenerative joint disease of the lower back, including problems with back and leg pain.

An MRI study was conducted in August 2011 that revealed the presence of degenerative instability with grade 1 listhesis at L4-L5 and bilateral neural foraminal stenosis.  The physician noted the Veteran had failed long-term conservative pain management and the Veteran underwent treatment with L4-L5 decompression and fusion surgery.  The operative report noted lower extremity radiculopathy.  A February 2012 private medical record noted that the Veteran's back pain had a gradual onset without injury.

The Veteran underwent a VA examination in June 2014.  The examiner diagnosed the Veteran with spinal stenosis with a date of diagnosis of 2004.  The medical history noted occasional back strains with a date of onset listed as 1974.  No radiculopathy or intervertebral disc syndrome was noted upon examination.  Other findings included the presence of a scar .11 cm in size.  An imaging study revealed degenerative spurring with internal fixation rods and screws at L4-L5 and mild anterolisthesis at L4 on L5.  A compression fracture of L1 vertebral body was seen with generalized deossification.  Aortic calcification was noted as extensive.  The examiner opined that the Veteran's lumbar spine disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  This determination was based on a lack of evidence of significant back issues in service and the development of arthritis decades after service.

During an August 2016 Board hearing, the Veteran testified that he served as a crew chief requiring heavy labor including dragging fuel hoses, hanging equipment on aircraft that weighed well over 200 pounds, moving and mounting heavy tires, removing and installing engines, and loading ammunition includng bombs.  The Veteran further testified that he was stationed in Udorn, Thailand and began working "black operations" in Cambodia and Laos.  As a result, the Veteran asserted that there was no medical evidence during this time period as those records were not kept, but that he was treated for a back condition during this period of service.  The first symptoms of back pain reportedly began between 1954 and 1959.  When he was stationed in Japan, the Veteran testified that he was treated with aspirin, massages and steam baths.  Following service, the Veteran testified that he was employed primarily in teaching positions with minor lifting involved.  The Veteran also testified that during his VA lumbar spine examination he did not remember being tested for ROM, but that ROM findings were included in his report.  Based on those ROM findings the Veteran asserted that his VA examination was inadequate.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the June 2014 VA examination was inadequate, but not for the reason cited by the Veteran.  The VA examiner based his negative medical opinion, in part, on a "lack of evidence of significant back issues in service."  The examiner made this finding despite several reports of back pain and diagnoses of back strains over the Veteran's twenty-year career in the U.S. Air Force.  There is also evidence of in-service trauma such as the March 1954 "slip out."  Most importantly, the examiner did not address the trauma caused by the Veteran's December 1970 mini-bike accident that led to months of treatment for back pain and eventually lead to a physical profile the following April. 

The Board also recognizes the March 1954 STR in which the Veteran reported pain in his lumbar spine for the past year which had recurred since entry into service.  Therefore, there is evidence that the Veteran's lumbar spine disability may have pre-existed his service.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  As such, the Board finds that another VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any lumbar spine disability.  The examiner should review pertinent documents in the Veteran's claims file, including this Remand, in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinions:

(a) Does the Veteran have a lumbar spine disability that clearly and unmistakably (i.e., undebatably) existed prior to his enlistment in service?

(b) If so, is there clear and unmistakable evidence that the pre-existing lumbar spine disability was not aggravated (i.e., is it undebatable that the disability did not undergo a permanent increase in severity) during the Veteran's period of active service.  If the Veteran's pre-existing lumbar spine disability did undergo a permanent increase in severity, was that permanent increase in severity during service clearly and unmistakably due to the natural progress of the condition?

(c) For any lumbar spine disability that did not pre-exist his active service, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the lumbar spine disability is etiologically related to the Veteran's service?  

The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

2. Then, readjudicate the claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


